COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON MOTION FOR REHEARING

Appellate case name:        Antonio Ruiz Perez V. The State of Texas

Appellate case number:      01-12-01001-CR

Trial court case number: 1309538

Trial court:                339th District Court of Harris County

Date motion filed:          March 31, 2015

Party filing motion:        The State of Texas

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature:     /s/ Evelyn V. Keyes
                         Acting for the Court

Panel consists of: Justices Keyes, Higley, and Massengale


Date: April 14, 2015